Citation Nr: 0906777	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984 
and from November 1988 to April 1993.  He died in August 
2002.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that, due to 
a hearing request, this matter is not ready for appellate 
disposition.  

In a September 2005 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  By letter, dated in September 2005, the 
appellant was provided notice of the decision and her of 
appellate rights.  In that same letter, the RO also denied 
the appellant's claim for death pension benefits.  The 
appellant filed a notice of disagreement (NOD) in August 
2006.  

In April 2007, the RO issued a statement of the case (SOC) 
that was pertinent to the appellant's claim for death pension 
benefits.  In May 2007, the appellant submitted a substantive 
appeal (VA Form 9).  The RO subsequently notified the 
appellant that she did not indicate in the substantive appeal 
as to whether she desired a hearing or not.  Thus, in a 
November 2007 letter to the RO, the appellant noted that she 
wanted a hearing at the RO before a decision review officer.  
Two hearings were subsequently scheduled for July 2008; 
however, in both cases, the appellant requested that the 
hearing be rescheduled due to family matters or conflicts 
with her schedule.  

In March 2008, the RO issued an SOC that was pertinent to the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.  In May 2008, the appellant 
submitted a substantive appeal in which she requested a 
hearing before a Board Veterans Law Judge at the RO (i.e., a 
Travel Board hearing). 

A letter from the RO to the appellant, dated in September 
2008, shows that at that time, the RO had scheduled the 
appellant for a local hearing in October 2008.  Prior to the 
hearing, the appellant contacted the RO and requested that 
the hearing be rescheduled.  She stated that she was in the 
process of obtaining new documents and needed time to review 
them after they arrived.  The appellant reported that she 
would contact the RO regarding when her hearing should be 
rescheduled.  

By correspondence to the RO, received in December 2008, the 
appellant indicated that she was in the process of obtaining 
the Veteran's Naval medical records, as well as compiling all 
medical expense receipts for death pension verification.  
According to the appellant, copies of the new evidence would 
be forthcoming when available.  

In light of the above, the Board observes that while the RO 
has attempted to schedule the appellant for a local hearing, 
the RO has never addressed the appellant's request for a 
Travel Board hearing.  As the appellant has not withdrawn 
this latter request for a Travel Board hearing, this case 
must be returned to the RO to schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Additionally, given that the appellant has indicated that she 
is in the process of obtaining additional records pertinent 
to her claims, she should be given the opportunity to submit 
such records.  

The Board also notes that the appellant does not have 
representation to assist her with her appeal.  The RO must 
also issue the appellant a letter advising her of the option 
to appoint a representative to assist her with the pursuit of 
her appeal prior to Board adjudication of the claims. 38 
C.F.R. §§ 20.600, 20.602 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the appellant about 
the process for obtaining an accredited 
representative and provide her with the 
appropriate form (VA Form 21-22) so that 
she may designate an accredited 
representative if she so desires.  38 
C.F.R. § 20.600.  If the appellant 
appoints a representative, that 
organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the appellant's behalf.   

2.  The RO should contact the appellant to 
determine if she has any additional 
evidence to submit in support of her 
claims, and if so, such evidence should be 
obtained.  

3.  The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
her pending appeal involving her claims 
for entitlement to service connection for 
the cause of the Veteran's death, and 
entitlement to death pension benefits.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




